EXHIBIT 10.46
January 30, 2009
Jon Melkerson will receive a performance and retention award of $100,000, less
applicable deductions, payable for 2009, as soon as practical following
execution of this document. The award may be subject to addition of performance
objectives as determined by the CEO. The employee will reimburse the company for
the same amount should he leave the company at any time during 2009.
Jon will be eligible for a similar award for 2010 and 2011 at the discretion of
the Chief Executive Officer.

             
/s/ Jim Wright
      /s/ Jon Melkerson    
 
           
Jim Wright
      Jon Melkerson    

Payment verbally authorized by Dave Paterson on January 30, 2009 under the terms
of his delegation of authority from the Board of Directors.

